     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 1 of 25     1


 1                         UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
 2
         -----------------------------------------------------------
 3                                         )
          Amee Pribyl,                     ) File No. 17-cv-854
 4                                         )           (SRN/HB)
                  Plaintiff,               )
 5                                         )
          vs.                              ) Saint Paul, Minnesota
 6                                         ) June 15, 2018
          Wright County, et al,            ) 9:30 a.m.
 7                                         )
                  Defendants.              )
 8                                         )
         -----------------------------------------------------------
 9
                   BEFORE THE HONORABLE SUSAN RICHARD NELSON
10                     UNITED STATES DISTRICT COURT JUDGE
                               (MOTIONS HEARING)
11
         APPEARANCES
12        For the Plaintiff:            KELLY A. JEANETTA LAW FIRM, LLC
                                        KELLY A. JEANETTA, ESQ.
13                                      402 Union Plaza
                                        333 Washington Avenue North
14                                      Minneapolis, Minnesota 55401

15                                      GENDER JUSTICE
                                        CHRISTY L. HALL, ESQ.
16                                      Minnesota Women's Building
                                        550 Rice Street, Suite 105
17                                      Saint Paul, Minnesota 55103

18        For the Defendants:           QUINLIVAN & HUGHES, PA
                                        CALLY R. KJELLBERG-NELSON, ESQ.
19                                      PO Box 1008
                                        St. Cloud, Minnesota 56302-1008
20
          Court Reporter:               CARLA R. BEBAULT, RMR, CRR, FCRR
21                                      316 North Robert Street
                                        Suite 146 U.S. Courthouse
22                                      Saint Paul, Minnesota 55101

23
             Proceedings recorded by mechanical stenography;
24       transcript produced by computer.

25



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 2 of 25      2


 1                             P R O C E E D I N G S

 2                                  IN OPEN COURT

 3

 4                  THE COURT:    We are here this morning in the matter

 5       of Amee Pribyl versus the County of Wright.        This is civil

 6       file number 17-854.     Let's begin by having counsel note your

 7       appearances, please.

 8                  MS. JEANETTA:    Your Honor, I'm Kelly Jeanetta here

 9       on behalf of the Plaintiff, Amee Pribyl.        And with me is

10       Christy Hall with Gender Justice, also on behalf of the

11       Plaintiff Amee Pribyl.     Our client was hoping to be here but

12       Wright County Court Services is experiencing some shortage

13       of personnel and so she was not able to take the time.

14                  THE COURT:    Very good.    Good morning.

15                  MS. KJELLBERG-NELSON:      Cally Kjellberg-Nelson on

16       behalf of the Defendant, Wright County.

17                  THE COURT:    We're here today to consider Wright

18       County's Motion for Summary Judgment.       Ms. Kjellberg-Nelson.

19                  MS. KJELLBERG-NELSON:      Thank you, Your Honor.

20       Wright County is requesting summary judgment.        We feel it is

21       appropriate in this case because there's no direct evidence

22       of discrimination, as well as Wright County has presented

23       legitimate nondiscriminatory reasons for not promoting the

24       Plaintiff in this case and the Plaintiff cannot establish

25       that those are pretextual.



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 3 of 25      3


 1                    So the first part to understand is that this was a

 2       two-part interview process, first with the interview panel,

 3       and then they select their top candidates that go to Sheriff

 4       Hagerty for consideration.      The important part was that the

 5       Plaintiff was never a part of the top candidates for any of

 6       the panelists so she was never given as a name to consider

 7       by Sheriff Hagerty.       So it's pretty clear that there's no

 8       discrimination by Sheriff Hagerty in terms of who he picked

 9       out of that top candidate pool.

10                    The closest we get to any type of direct evidence

11       of discrimination is Sheriff Hagerty's statements about

12       women going out on maternity leave and not coming back.

13       And, quite frankly, he was simply stating a fact that there

14       have been deputies that have gone out on maternity leave and

15       they haven't come back, but he encourages them to come back.

16       Plaintiff kind of takes the leap that he then takes a dim

17       view of women who go out on maternity leave, that they won't

18       have longevity in their career, but that was nowhere in his

19       testimony.

20                    THE COURT:    And Ms. Pribyl wasn't on maternity

21       leave or pregnant, right?

22                    MS. KJELLBERG-NELSON:    No, that's not the case we

23       have here.    It was never a concern.     It's quite clear in

24       looking at the candidates he was presented, they were all

25       male candidates.    Obviously, he wasn't weighing whether to



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 4 of 25      4


 1       pick a female that was on maternity leave or not.         That's

 2       not the case we have here.      So we don't have direct evidence

 3       of discrimination.

 4                    So then we go to that burden-shifting analysis and

 5       we don't have indirect evidence either.        We admit that the

 6       Plaintiff meets that prima facie case in this case, but we

 7       have asserted legitimate nondiscriminatory reasons for not

 8       promoting Plaintiff, and the first among those is her

 9       interview performance.

10                    If we go to that interview panel, we look at it,

11       it was a three-person panel.      There's two men from the

12       sheriff's office that were part of the interview panel, and

13       then there's also a female representative from Human

14       Resources, Judy Brown.     And they have taken the deposition

15       of Todd Hoffman, and he quite clearly went through the

16       reasons why he felt like the Plaintiff simply did not

17       perform well in her interview.      She gave very short answers,

18       didn't expand.    He couldn't see her working through the

19       questions.    He just didn't find her to be effective in how

20       she presented.

21                    We also have the affidavit of Captain Dan

22       Anselment who was on the interview panel.        He also noted

23       that he didn't feel like Plaintiff performed well in her

24       interview; and that he felt like there were other

25       candidates, including Drew Scherber who was ultimately



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 5 of 25           5


 1       selected, who performed better than the Plaintiff.

 2                  And then finally Judy Brown has also submitted an

 3       affidavit stating that she just did not feel that the

 4       Plaintiff performed well in her interview.

 5                  In all of those, we don't have any link that their

 6       assessment of Plaintiff's performance had anything to do

 7       with her gender.    So the closest we kind of get is this

 8       response she made to one of the questions, and all of the

 9       interview panelists felt like it was an odd response.           So

10       she was asked what is a barrier that prevents you from doing

11       your job, and basically how would you solve that.         Well,

12       she -- the testimony is that -- and she admits she kind of

13       misinterpreted the question and thought that they were

14       talking about physical barriers, so she said, Well, I have

15       to take my duty belt off when I go to the bathroom.          And

16       Todd Hoffman testified that we kind of all paused because we

17       were waiting for, okay, and then what else?        And she

18       didn't -- she never expanded on that answer and that's kind

19       of how it was left.

20                  Dan Anselment described her response as being a

21       little flippant.    When Sheriff Hagerty heard about that he

22       felt like it was a flippant response.       Dan Anselment's

23       affidavit states that he felt like she wasn't taking the

24       interview that seriously because this is kind of the time to

25       shine.   This is how you're going to be a supervisor.           As if



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 6 of 25    6


 1       that truly, as Todd Hoffman said, if that truly was a

 2       concern, tell me why and how are you going to solve it as a

 3       supervisor.    It's really an opportunity to kind of show what

 4       you're going to do if you're going to be a supervisor, and

 5       she simply didn't do that, in addition to not really

 6       answering the question.

 7                  But now Plaintiff has tried to make that, Well

 8       now, see, they didn't like my response because I identified

 9       a gender issue.    And it's a little stretch to say it's a

10       gender issue because men also have to take their duty off,

11       maybe not quite as frequently as women, but they do have to

12       take it off on occasion; and also it doesn't really answer

13       the question of how does that prevent her from doing the

14       job.   As Todd Hoffman explained in his deposition, they have

15       private bathrooms so he wasn't really making the connection

16       for how that prevented her from doing her job.

17                  So I believe there's a lot of, you know, support

18       for their panelists' reaction to that response that it

19       simply was just an odd response.       It didn't really fit in

20       and it had nothing to do with gender.       There's really no

21       support that their reaction was in any way linked to the

22       fact that she was identifying an issue as a woman, even

23       though it's not really an exclusively female issue that she

24       faces on the job.

25                  So the panel unanimously felt that she didn't do



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 7 of 25        7


 1       very well in her interview, and all 19 candidates were asked

 2       the same questions.     So everyone was given the same ability

 3       to answer the same questions.      And we look at the top

 4       choices.   They selected the -- their top five, and maybe

 5       they weren't all the same for all of them, but it's pretty

 6       clear that the Plaintiff wasn't in anyone's top five.

 7                  So if we look at what the interview panel, how

 8       they assessed the interviews, there's no evidence that

 9       gender animus ever played a role in their decision.         And so

10       it looks like the interview panel, there's plenty of support

11       that they had legitimate reasons for not selecting Plaintiff

12       as a top candidate to go to Sheriff Hagerty for

13       consideration.

14                  So then we get to the issue of whether Plaintiff's

15       education and experience and seniority should have just

16       automatically made her a top candidate.        And I think if we

17       look at the minimum qualification, all 19 candidates met the

18       minimum qualifications, and it's not up to the Plaintiff to

19       decide what is the best strength or what is the best quality

20       that makes her a top candidate.      It's for the employer,

21       Wright County, to decide.      And they have already done that

22       by listing the minimum qualifications and they were

23       certainly within their right to try to assess the candidates

24       in their interview performance, and that's just simply where

25       the Plaintiff fell short in this case.



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 8 of 25          8


 1                    So once it got to Sheriff Hagerty, he had a

 2       selection, he remembered just three, and Scherber was part

 3       of that; and he thought that Scherber would be a strong

 4       leader, someone he could trust, someone that didn't need --

 5       because the courts are separate from the actual sheriff's

 6       office where the jail and everything is, he wanted someone

 7       who could be independent, and he knew that Scherber served

 8       on the city council and the school board.

 9                    So there's really no indication that he was, you

10       know, using gender in any way in his decision when he picked

11       through the three male candidates that he was given.            And,

12       in fact, he testified that he never even asked who were the

13       other people.    He didn't really give any attention to how

14       they performed in their interview.       So he really had no idea

15       anything about how Plaintiff performed in her interview.           He

16       just looked at the candidates he was given and made a

17       selection from there.     And he's identified some unique

18       qualities that he thought would make Scherber the best pick,

19       and there is really nothing to say that those reasons were

20       false in any way or that there was pretext in those.

21                    And so for those reasons, Wright County asks for

22       summary judgment and I will just -- if you have any

23       questions?

24                    THE COURT:   Well, one question.    The Plaintiff

25       raise the cat's paw theory.      Do you have any response to



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 9 of 25           9


 1       that?

 2                  MS. KJELLBERG-NELSON:      Yeah, and I don't know

 3       how -- yeah, I did see the cat's paw theory.        I guess they

 4       are looking at that in terms of the interview panel.            And I

 5       don't see any evidence that any of the three interview

 6       panelists exhibited any type of discrimination.         There's

 7       nothing about their, you know, how they conducted the

 8       interview or how they assessed the interview that even

 9       indicates there was any type of gender animus.         So I don't

10       think that's really applicable.      We don't have any real

11       statements or conduct that would even indicate any type of

12       gender discrimination here.      So I don't think we really even

13       get to that kind of analysis because there's just, as I said

14       before, the closest we get is their reaction to her "I have

15       to take my duty belt off" comment, and I just don't think

16       that gets to that level of gender discrimination.

17                  THE COURT:    Thanks.

18                  MS. KJELLBERG-NELSON:      Thank you.

19                  THE COURT:    Ms. Jeanetta.

20                  MS. JEANETTA:    Thank you.    The Defendant is

21       arguing in its briefing that the Plaintiff alleges that the

22       subjective component of the interview makes the process

23       discriminatory and that subjectivity of some components

24       cannot in and of itself prove pretext.       The problem with

25       this argument is that there weren't just some subjective



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 10 of 25        10


 1       components of the promotion decision process.         The decision

 2       was made entirely upon subjective determinations.         The

 3       entirety of the panelists' decision about who to recommend

 4       to the Sheriff had to do with their subject perceptions

 5       about defendant's [sic] confidence, how she articulated

 6       herself, her body language.

 7                   THE COURT:    But in order for cat's paw to apply,

 8       because, after all, Hagerty is the decisionmaker, let's even

 9       suppose that's true that it was entirely subjective.             I

10       don't see any evidence of direct discrimination that might

11       have infused or for which he should be held responsible, you

12       see.

13                   MS. JEANETTA:    Well, in a cat's paw situation when

14       you have the decision makers or the people who are infecting

15       the ultimate decision maker -- and that's what happened

16       here, the panelists were infected by discriminatory bias and

17       I'll talk about that in more detail.

18                   THE COURT:    Right, and that's a different question

19       than whether they were very good interviewers, isn't it?             In

20       other words, there needs to be evidence among the panelists

21       of discriminatory bias for cat's paw to apply, I believe.

22                   MS. JEANETTA:    Well, the discriminatory bias comes

23       from the subjective perceptions, one being the barrier

24       issue.    Detective -- or I'm sorry, Chief Deputy Hoffman, he

25       testified that when Deputy Pribyl talked about what barriers



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 11 of 25    11


 1       she had experienced and that prevented her from doing her

 2       job, he said that she talked about this issue with the duty

 3       belt and that she didn't offer any solutions to the problem.

 4                    The fact of the matter is that she did offer

 5       solutions to the problem, and if you take a look at -- if

 6       you take a look at -- I'm sorry.       I'm just looking here at

 7       the -- in Exhibit J to my affidavit, Pribyl page 0214, Dan

 8       Anselment's notes reflect that Plaintiff talked about

 9       rethinking or getting a new duty belt is what she said, and

10       Hoffman didn't reflect that she had talked about getting a

11       new duty belt.

12                    And then if you take a look at Defendants'

13       affidavit, Exhibit B, Pribyl's deposition pages 57 to 58,

14       she talks about how she had actually recommended during the

15       interview that she get a quick-release belt.         She talked

16       about how the time that it takes to take off a duty belt is

17       very cumbersome and women, in particular, have to remove

18       their duty belts more often than men.        The quick-release

19       belt is something that would allow all of the deputies, all

20       of the officers, to be able to remove their belts quickly

21       and get them back on; and in fact she was provided

22       ultimately a quick-release duty belt.

23                    And that is what she talked about in her

24       interview.    That she perceived this barrier.       It was

25       particularly an issue for women, and that -- and she did



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 12 of 25         12


 1       offer a solution, the solution being a quick-release belt.

 2       And she talked in her deposition, and I think that's at --

 3       yeah, it's at page 58, about how it is a safety issue given

 4       the time that it took to take off the regular more

 5       cumbersome belt.

 6                    So that's one of the pieces of evidence that

 7       demonstrates that Hoffman, at least, was not paying

 8       attention clearly to what Deputy Pribyl said in her

 9       interview process.     He didn't note her comments about the

10       solutions.    He said in his deposition testimony that she

11       didn't offer solutions and in fact she did.

12                    By law, subjective decision making in and of

13       itself isn't illegal, per se, but it is something that needs

14       to be closely scrutinized because of the potential for

15       abuse.    And in this case the panelists made absolutely no

16       notes of their assessments of any of the candidates.             All

17       they wrote down in their interview notes was what each of

18       the candidates said, and they didn't even capture all of

19       what Deputy Pribyl said.

20                    THE COURT:    But, you know, if you look at the law,

21       what makes this different is that, first of all, there were

22       a set of minimum requirements that everyone had to meet, so

23       that was objective.       And then they were all asked the same

24       question which is also often viewed as a way to ensure

25       fairness in the interview process.



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 13 of 25          13


 1                   So, you know, what people take from that and what

 2       they write down is often subjective and I'm not sure that in

 3       the presence of minimum requirements being met and the same

 4       questions, that the fact that somebody may not have made

 5       good notes is probably not going to carry the burden.

 6                   MS. JEANETTA:    Well, so the minimum qualifications

 7       got each of the candidates the interview.        But in this case

 8       they didn't base their -- or the evidence suggests that they

 9       weren't supposed to be basing their determination solely on

10       whether the candidates met the minimum qualifications.

11       The -- there was this whole e-mail chain, and that's in the

12       record, between Judy Brown and Hoffman whereby they talked

13       about whether or not there should be supplemental questions

14       on the initial application form.

15                   They ultimately decided that they would include

16       supplemental questions and those supplemental questions

17       included things like having the applicant acknowledge that

18       they were submitting a resume' in conjunction with their

19       application; asking about their years of experience; asking

20       about their highest level of education; and asking about

21       whether or not there was veteran's preference issue.             They

22       included those supplemental questions in addition to the

23       minimum qualification questions and then, according to the

24       Defendant, just ignored the information that was provided by

25       the supplemental questions.



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 14 of 25    14


 1                    They also are taking the position that that NeoGov

 2       rating system where the Plaintiff was rated the highest of

 3       all of the candidates who applied for the position had no

 4       bearing on anything.     They say that because the candidates

 5       were given a chance to interview, none of the ratings, the

 6       NeoGov ratings, matter.      But NeoGov rated all of those

 7       individual candidates on the basis of both their questions

 8       relating to the minimum qualifications, as well as their

 9       answers related to the supplemental questions.

10                    And there's a fact question here about whether or

11       not and to what extent their answers with respect to the

12       supplemental questions mattered.       If they weren't supposed

13       to matter, why did they include those supplemental

14       questions?    If her education, if her years of experience, if

15       her training, if her certifications weren't supposed to

16       matter, then why did they ask questions about that and why

17       did they need each of the candidates to submit copies of

18       their resume's.

19                    The Plaintiff is not arguing that her superior

20       education in and of itself automatically makes her the most

21       qualified, nor is she arguing that her ten years of

22       experience in and of itself is making her the most qualified

23       person, or that her development of policies and practices

24       and certifications and experience specifically in Court

25       Services, she's not saying any of those things in and of



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 15 of 25    15


 1       themselves make her the most qualified.

 2                   But where the fact question comes in is when you

 3       look at the objective evidence, when you look at the

 4       objectivity of what makes Deputy Pribyl more qualified

 5       objectively than Drew Scherber and juxtapose that against

 6       the Defendants' say-so that the -- it's solely based on the

 7       subjective perceptions of the panelists during the

 8       interview, that is what creates the genuine fact issue and

 9       that is what needs to be examined more closely.

10                   THE COURT:    But wouldn't that be more relevant if

11       the panel were making the decision, you see?         In a case like

12       this where you have two levels of interviews and Sheriff

13       Hagerty is the one making the decision, he didn't consider

14       any of that because he wasn't a candidate, you see.

15                   MS. JEANETTA:    Sure, sure, but that's where the

16       cat's paw piece comes in.

17                   THE COURT:    That's right.    Then come back to that.

18       So in order for cat's paw to apply, there needs to be some

19       pretty clear evidence of direct evidence of discriminatory

20       conduct at the panel level.        It's not the kind of balance

21       that you're talking about that you would engage in if they

22       were the decision makers.

23                   MS. JEANETTA:    Right.    Well, if the panelists

24       infected the sheriff's decision --

25                   THE COURT:    Right.



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 16 of 25       16


 1                   MS. JEANETTA:    -- with their bias --

 2                   THE COURT:    Right.

 3                   MS. JEANETTA:    -- and their bias is something that

 4       needs to be explored, as well as their credibility with

 5       respect to why they ignored her experience, why did they

 6       ignore her training, why did they ignore her certifications,

 7       why did they ignore everything when they say that she didn't

 8       provide full and complete answers, but we have evidence that

 9       the panelists didn't write down all of her answers and

10       Hoffman says that one of her answers didn't even provide a

11       solution when in fact it did.       Those are all things that

12       create a material fact issue about whether or not this panel

13       was infected by discriminatory bias and whether or not

14       the -- that bias infected the Sheriff.

15                   Now, aside from the cat's paw issue, in terms of

16       the direct evidence argument, Plaintiff isn't grasping at

17       straws here.    Sheriff Hagerty made assumptions about females

18       who are of child-bearing years.       He assumed that women who

19       have babies are going to use up their FMLA.         They are going

20       to leave and they are not going to come back.

21                   THE COURT:    But he didn't have any women to

22       discriminate against.      In other words, in the group that he

23       was considering, there were no women.

24                   MS. JEANETTA:    There was one -- no, in the group

25       that he was -- right, in the group that was recommended to



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 17 of 25        17


 1       him there were no women.      He did testify that he wasn't

 2       limited to just choosing from that group that was

 3       recommended to him.      He could have gone outside that group

 4       but he testified that, you know, he didn't do that.          But,

 5       no, that's right.     There weren't any women that were

 6       recommended to him by the panel.       The panel recommended --

 7                   THE COURT:    You know, just looking at the cases,

 8       because oftentimes that can really help us figure out where

 9       the lines are here, how do you respond to Judge Davis's

10       opinion in the Johnson case?

11                   MS. JEANETTA:    I'm sorry, I can't respond to that.

12       I'm not familiar with Judge Davis's opinion.

13                   THE COURT:    Oh, well, look at page 16 of the

14       opening brief by the defense.       They cite to -- it's Johnson

15       versus City of Blaine, I believe.       Yes.   Well, if you're not

16       familiar with that case, tell me about cases you are

17       familiar with where these lines are drawn where you have two

18       sets of interviews, if you will, and no real direct evidence

19       that cat's paw still applies.       Give me some law on cat's paw

20       that is similar to this case.

21                   MS. JEANETTA:    All right.    I will do my best.       So,

22       as I cited in my brief regarding cat's paw, the Torgerson

23       case talked about how --

24                   THE COURT:    And did the Torgerson case -- tell me

25       a little bit about that.



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 18 of 25      18


 1                   MS. JEANETTA:    Well, I'm sorry, Your Honor, I'm

 2       not able to talk about Torgerson right off the top of my

 3       head.   I apologize for that.

 4                   THE COURT:    Are you familiar with any law that

 5       would support the position you're taking with these set of

 6       facts here?

 7                   MS. JEANETTA:    Staub versus Proctor Hospital is a

 8       seminal cat's paw case, and in that case the Court said that

 9       an employer is liable for the animus or bias of another who

10       has infected the decisionmaking process.        That's what we're

11       arguing here.

12                   THE COURT:    Are the facts similar to this case?

13                   MS. JEANETTA:    I'm sorry.    I can't tell you off

14       the top of my head.

15                   THE COURT:    All right.   I can study them.

16                   MS. JEANETTA:    All right.    If you'll just give me

17       a moment?

18                   THE COURT:    Sure.

19                   MS. JEANETTA:    I want to make sure I cover the

20       bases I wanted to cover.

21                   THE COURT:    Yeah.

22                   MS. JEANETTA:    All right.    I think I spoke about

23       everything that I wanted to talk about.

24                   THE COURT:    I appreciate it.    Thank you.

25                   MS. JEANETTA:    Thank you.



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 19 of 25     19


 1                    THE COURT:    You bet.

 2                    Brief response from the County of Wright.

 3                    MS. KJELLBERG-NELSON:    Thank you, Your Honor.

 4       First of all, just to address the issue of whether the panel

 5       was infected by some type of discriminatory animus, we don't

 6       have that here.     In fact, Plaintiff in their response noted

 7       that Sheriff Hagerty did not give any direction, did not

 8       have any conversations with the interview panel about what

 9       he was looking for.       They were actually critical of that.

10       So that's evidence that he wasn't trying to infect the

11       process even if he did have some type of discriminatory

12       animus.

13                    So that's proof that the panel was acting

14       independently and there's no proof that we have that the

15       panel, in terms of when they are making their assessments of

16       the 19 candidates, that they were making any decisions based

17       on gender.    They were simply assessing the candidates

18       through the same questions they asked all of them.          They

19       weren't tailoring the questions for the men or tailoring the

20       questions for the females.

21                    And as you pointed out, that Johnson versus City

22       of Blaine case, you know, I always love that when I'm

23       researching cases and I find that one case that really

24       helps, and I get that it's not necessarily precedential but

25       it's a really close scenario where you've got someone



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 20 of 25      20


 1       applying for a sergeant position.       In that case she had a

 2       masters degree and the two men that were selected had only

 3       an associates degree, as Scherber had in this case, but that

 4       was the minimum qualifications.       And so the fact that you

 5       have education and experience alone does not make you the

 6       most qualified.     And Tyler versus University of Arkansas

 7       says that the employers can assess how you perform in an

 8       interview.

 9                    And that's what happened here.     That doesn't mean

10       that it was completely subjective.       We have the -- I think

11       it's the Amini versus City of Minneapolis case where the

12       whole thing came down to how the interviewee acted in his

13       interview.    He kind of lost his temper and they had concerns

14       about his temperament.      So employers are most certainly able

15       to assess candidates based on their interview performance

16       and that does not mean it is discriminatory.

17                    I haven't really heard anything that would

18       indicate gender.     Maybe they felt like, you know, somebody

19       didn't have the greatest presence.       But I have not heard any

20       evidence that any of those assessments are linked to gender

21       in any way.

22                    I want to just briefly touch on that NeoGov

23       because I think it's been shored up pretty clearly in the

24       Second Affidavit of Judy Brown.       Again, she's the Human

25       Resources person that was responsible for putting together



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 21 of 25          21


 1       that application, the questions.       If you look at the

 2       supplemental questions, they are really just addressing --

 3       if you look through the e-mails that they submitted, so Judy

 4       Brown and Todd Hoffman were going back and forth.         He was

 5       saying I'd really like to have someone with five years of

 6       experience but the job description says three years.             We'd

 7       have to go through a whole process of changing the job

 8       questions so just throw on a supplemental question of how

 9       many years experience do you have, and that's how they got

10       to that.

11                   In the end, what Judy Brown says is for the

12       sheriff's office we interview all the deputies that apply if

13       they meet the minimum qualifications.        We don't pick the top

14       candidates.    So in the end, even if Plaintiff has the

15       highest ranking, that wouldn't have automatically made -- so

16       it would have made her a top pick maybe that goes to the

17       Sheriff if they would have implemented that, but that

18       doesn't mean she would have been chosen.

19                   And that's where we get into the discipline

20       history, which didn't necessarily play a role in this

21       because she wasn't one of the top candidates that Sheriff

22       Hagerty would have considered, but that's another legitimate

23       nondiscriminatory reason that Sheriff Hagerty would have

24       had.   If it would have come down to Plaintiff being up there

25       with the other three candidates that he had to chose from,



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 22 of 25         22


 1       her disciplinary history is so significant that it just -- I

 2       don't -- she just wouldn't have been an option for him even

 3       if that NeoGov rating would have automatically put her up to

 4       the top.

 5                   And in the end, they still get to -- as Judy Brown

 6       said, it was irrelevant.      I know they want to say it made a

 7       difference, but the record is pretty clear that it just --

 8       they didn't consider it.      They interviewed everyone.         And

 9       that's pretty clear by the fact that they interviewed 19

10       candidates.

11                   So they were certainly within their rights to

12       assess the performance.      And as we look at that Johnson

13       versus City of Blaine case, that also had a -- where she

14       kind of made an odd response to a question and that played a

15       factor in their decision to not put her to the top of the

16       candidates.    And in that case the person was 11th out of 12.

17       And they didn't necessarily rank them in this case, but all

18       of the panelists unanimously say she wasn't in my top

19       candidates.

20                   So for those reasons I think there's ample

21       evidence that there's no either direct evidence of

22       discrimination or indirect evidence of discrimination and so

23       summary judgment should be granted for Wright County.

24                   Thank you.

25                   THE COURT:    Thank you.



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 23 of 25         23


 1                    Ms. Jeanetta, anything further?

 2                    MS. JEANETTA:   Just one or two points.

 3                    THE COURT:   Sure.

 4                    MS. JEANETTA:   I want to focus a little bit more

 5       on the NeoGov rating.      If you take a look at the Exhibit H,

 6       the e-mail exchange between Judy Brown and Todd Hoffman,

 7       they talked about -- again, they talked about the

 8       supplemental questions.      If the supplemental questions

 9       didn't matter, why did they include them?        There's a fact

10       question about whether or not the supplemental question

11       information should have been considered in the panel's

12       determination about who to recommend, and they didn't.           They

13       just disregarded all of Deputy Pribyl's qualifications, her

14       training, her background, her experience.

15                    She had been in Court Services for ten years.

16       This was a Court Services sergeant position that she was

17       applying for.    She was the obvious candidate, but the panel

18       chose to ignore the fact that she had the highest NeoGov

19       rating, and I think there's a fact question about why.           Why

20       did they do that?     Why did they include supplemental

21       questions?

22                    And then once they saw that their preferred

23       candidates were not the highest rated according to NeoGov,

24       they just decided to ignore the information that was

25       provided in the supplemental question answers.



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 24 of 25         24


 1                   They also chose to ignore her qualifications, her

 2       education, her training, her certifications, all of the

 3       things that she did while she was in Court Services.

 4                   And now, now after it's all over, they are saying,

 5       Well, gee, we just made our recommendations to the Sheriff

 6       based upon her answers in the interview process alone.           And

 7       it was so important that, you know, our perception of how

 8       she did in that interview, her articulation, her presence,

 9       her confidence, all of those things were so important, we

10       didn't even bother to write them down.        We wrote down what

11       she said and we didn't even quite get that right.         But our

12       perceptions of how she did in the interview were so

13       important and the sole basis upon which we decided who to

14       recommend to the Sheriff, we just didn't even write it down.

15       That creates a fact question about their credibility in that

16       regard.

17                   I think that's it.     Thank you.

18                   THE COURT:    Thank you.

19                   All right.    The Court will study this carefully

20       and take it under advisement.

21                   Court is adjourned.

22                   (Court adjourned at 9:36 a.m.)

23                                  *      *      *

24

25



                         CARLA R. BEBAULT, RMR, CRR, FCRR
                                (651) 848-1220
     CASE 0:17-cv-00854-SRN-HB Document 61 Filed 01/18/19 Page 25 of 25    25


 1                  I, Carla R. Bebault, certify that the foregoing is

 2       a correct transcript from the record of proceedings in the

 3       above-entitled matter.

 4

 5                       Certified by:     s/Carla R. Bebault
                                           Carla Bebault, RMR, CRR, FCRR
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                         Carla R. Bebault, RMR, CRR, FCRR
                                (651) 848-1220
